DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Reference character “12” is indicated twice in the drawing and is pointing to two different components (Fig 4).
Reference character “1” does not exist in the specification (Fig 8A).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filter and fibrous casing of Claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because:
The abstract has more than 150 words.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  
Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Claim Objections
Claims 1-17 are objected to because of the following informalities:  
The phrase “base” should be changed to --base member-- for consistency (Claim 1, Line 5; Claim 1, Line 10).
The phrase “scaling member” should be changed to --sealing member-- for consistency and to correct the typographical error (Claim 1, Line 6; Claim 6, Line 2; Claim 15, Line 2).
The phrase “said opening” should be changed to --said at least one opening-- to clarify that this opening is referring back to the at least one opening of the face mask (Claim 17, Line 4).
The phrase “lo” should be changed to --to-- to correct the typographical error (Claim 11, Line 4).
Claims 1-5, 7-10, 12, 13, and 15-16 are objected for being dependent on objected Claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “spaced apart from adjacent” (Line 10).  This statement is indefinite because it is unclear if the distal end of the lever is spaced apart or adjacent to the second end.  It appears the applicant was trying to say the distal end is spaced apart from the second end.  However, it is unclear how a component can both be spaced apart and adjacent.  Adjacent is defined as something that is “next to” another thing, and being spaced apart does not meet that definition of being “next to” something.  Therefore, whether the lever is spaced apart or adjacent cannot be determined.  For examination purposes, the claim limitation will be interpreted as the distal end of the lever is spaced apart from the second end.
Claim 1 states “the distal end” (Line 9).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say “a distal end”.  However, since this is the first time this is mentioned, it is unclear what it is referring back to.  Therefore, the identity of the term cannot be determined.  For examination purposes, the claim limitation will be interpreted as “a distal end”.
Claim 3 states “a first position” (Line 4).  This statement is indefinite because it is unclear if this is the same first position mentioned in Claim 1.  It appears the applicant was trying to say this is the same first position of Claim 1.  However, it is possible multiple first positions are involved.  Therefore, the number of first positions cannot be determined.  For examination purposes, the claim limitation will be interpreted as this is the same first position mentioned in Claim 1.
Claim 16 states “an unobstructed opening” (Line 5).  This statement is indefinite because it is unclear if the unobstructed opening is the same as the breathing aperture of Claim 1.  It appears the applicant was trying to say they’re the same.  However, it is possible multiple openings and apertures are involved in the device.  Therefore, the number of openings and apertures cannot be determined.  For examination purposes, the claim limitation will be interpreted as they’re the same.
Claim 17 states “a filter according to claim 15” (Line 4).  This statement is indefinite because it is unclear what this is referring back to in Claim 15.  It appears the applicant was trying to say this is the filter according to Claim 16.  However, Claim 15 never mentions about a filter and only mentions about the filter frame.  Therefore, the identity of the filter cannot be determined.  For examination purposes, the claim limitation will be interpreted as “the filter according to claim 16”.
Claim 17 states “said fibrous casing” (Line 5).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say this is the fibrous casing mentioned in Claim 16.  However, since Claim 17 refers to the filter of claim 15 and the filter does not exist in Claim 15, the fibrous casing is nowhere to be found.  Therefore, the identity of the fibrous casing cannot be determined.  For examination purposes, the claim limitation will be interpreted as “the filter according to claim 16” and that this fibrous casing is the same casing mentioned in Claim 16.
Claims 2 and 4-15 are rejected for being dependent on rejected Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Symons (US 2013/0298512).
Regarding Claim 1, Symons discloses a disc filter frame (apparatus of Fig 1) comprising a base member (4, Fig 3) and a lever (6, Fig 3), said base member including, adjacent a first end thereof (8 is adjacent or next to or nearby the first end of 4 near 2, Fig 2), a breathing aperture (aperture of 8, Fig 3) and a connection arrangement (connection arrangements include bayonet, thread, push to connect, paragraph 0026) configured to connect to a respiratory device (8 configured to connect to a respirator, paragraph 0026), said breathing aperture and connection arrangement being aligned so as to define an airflow channel therebetween (8 and connections on 9 are aligned to define an airflow channel through 8, Fig 2; desirable that 8 is held open to allow for ingress of air to filter media surrounding frame structure 1, paragraph 0028); said lever being hingedly connected by a hinge mechanism (18 and 2, Fig 2; 2 is a living hinge, paragraph 0026) at its proximal end (end of 6 connected to 2, Fig 2) to said base at said first end (2 is at the first end of 4, Fig 2) and including a sealing member (soft seal 20, Fig 3; 20 is a rubber or elastomeric material, paragraph 0031) shaped and configured to cover said breathing aperture (apply light force to 18, user can selectively seal 8 to achieve seal between 20 and 8, paragraph 0031), the lever being biased in a first position (14 engages 16a and b and biases 6 away from 4 and spaces 6 a distance away from 8, paragraph 0029) in which a gap (gap between 6 and 8, gap “S”, Fig 3) is defined between said scaling member and said breathing aperture, and selectively movable to a second position in which said sealing member seals said breathing aperture (apply light force to 18, user can selectively seal 8 to achieve seal between 20 and 8, paragraph 0031); the distal end of said lever (end of 6 near 18, Fig 3) being located and spaced apart from adjacent a second, opposing end of said base (end of 6 near 18 is spaced apart away from second end of 4 where 8 is, Fig 3) and configured to be manually pressed to move said sealing member from said first position to said second position (apply light force to 18, user can selectively seal 8 to achieve seal between 20 and 8, paragraph 0031).
Regarding Claim 3, Symons discloses said filter frame further comprises a biasing member (14, Fig 3) between said base member and said lever (14 is between 4 and 6, Fig 3) which is arranged and configured to exert a force between said base member and said lever and bias said lever in a first position (14 engages 16a and b and biases 6 away from 4 and spaces 6 a distance away from 8, paragraph 0029).
Regarding Claim 6, Symons discloses said sealing member further comprises a layer of sealant material (20 is a rubber or elastomeric material, paragraph 0031) on a surface facing said breathing aperture (surface of 20 facing 8, Fig 3), said layer of sealant material being shaped and configured to completely cover said breathing aperture when said lever is in said second position (apply light force to 18, user can selectively seal 8 to achieve seal between 20 and 8, paragraph 0031).
Regarding Claim 7, Symons discloses said lever is configured to be moveable to said second position from said first position by a squeezing action by a user's finger and thumb, wherein said base member is pushed toward said lever and said lever is simultaneously pushed toward said base member (apply light force to 18, user can selectively seal 8 to achieve seal between 20 and 8, paragraph 0031; 18 is configured to be moved between positions by the use of the user’s finger and thumb; because 4 and 6 are hinged by 2, 4 and 6 can be pushed towards each other by the user, Figs 1-3).
Regarding Claim 8, Symons discloses said base member and said lever are constructed from rigid plastic material (structure made from any variety of polymer materials including polypropylenes, polyehtylenes, and derivations, paragraph 0043; the polymer materials listed are known rigid plastic materials).
Regarding Claim 9, Symons discloses said connection arrangement comprises a screw thread mechanism (connection arrangements include bayonet, thread, push to connect, paragraph 0026).
Regarding Claim 10, Symons discloses said breathing aperture is defined by a breathing tube (8 is a breathing tube, Fig 3) comprising a circumferential wall extending around the periphery of said breathing aperture (8 is shown to have a circumferential wall around the aperture of 8, Fig 2).
Regarding Claim 16, Symons discloses a filter (apparatus of Fig 6A) comprising a filter frame according to Claim 1 (See Rejection of Claim 1 above) and a fibrous casing (22, Figs 6A-6B; 22 are low profile particulate filter or pancake style filter, paragraph 0042; low profile particulate filters or pancake style filters are well known to be fibrous) shaped and configured to enclose said filter frame (22 encloses apparatus of Fig 1; Figs 6A-6B), said casing having an opening shaped and configured to fit around said connection arrangement (4 protrudes out from 22 via opening in 22, Fig 6B; 9 is in 8 which is part of 4, Fig 2; bottom of 4 must be exposed to allow for connection to respirator, Fig 6B), such that an airflow path is directed through the fibrous casing on one side of said filter frame (arrangement allows even airflow distribution through all parts of filter media, paragraph 0042; desirable that 8 is held open to allow for ingress of air to filter media surrounding frame structure 1, paragraph 0028), and through an unobstructed opening on the other side of said filter frame, in use (desirable that 8 is held open to allow for ingress of air to filter media surrounding frame structure 1, paragraph 0028; bottom of 4 must be exposed to allow for connection to respirator, Fig 6B; air must be flowing through the unobstructed opening of 8 at the bottom of 4, Fig 6B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Symons (US 2013/0298512) in view of Mashiko (US 2015/0107596).
Regarding Claim 17, Symons discloses a kit of parts comprising: a respiratory mask (respirator, breathing tube for connecting to associated port of a respirator, paragraph 0008) comprising a face mask (sealing mechanism seals off breathing tube so that negative pressure test of associated facepiece or respiratory protection device can be performed, paragraph 0022), said face mask having at least one opening (breathing tube in lower half connects to a respirator port, Abstract); and a filter according to claim 16 (See Rejection of Claim 16 above) configured to be connected over said opening (breathing tube for connecting to associated port of a respirator, paragraph 0008), so as to define an air flow path, in use, from said mask through said fibrous casing (arrangement allows even airflow distribution through all parts of filter media, paragraph 0042; desirable that 8 is held open to allow for ingress of air to filter media surrounding frame structure 1, paragraph 0028).
Symons fails to disclose a respiratory mask comprising a head strap.
However, Mashiko, of the same field of endeavor, teaches a respiratory protection device (Abstract) including a headstrap (adjustable straps 6 that fasten the head, paragraph 0017) since these are well known ways to attach a mask to a user’s head.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory mask to have straps, as taught by Mashiko, since these are well known ways to attach a mask to a user’s head.  It is obvious that head straps exist to attach the mask to the user’s face and head.  Mashiko is similar in purpose to Symons since both are relevant to fit checking.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Symons (US 2013/0298512) as applied to Claim 1, in view of Gleason et al. (US 6,016,804).
Regarding Claim 14, Symons discloses the claimed invention of Claim 1.  Symons fails to disclose the base member comprises a frame including cut-out portions around said breathing aperture.
However, Gleason, of the same field of endeavor, teaches a facepiece insert and facepiece combination (Abstract) including a frame (44, Fig 5) including cut-out portions (94 and 96, Figs 5 and 8) around said breathing aperture (80, Fig 5) to simplify the molding process and allow mold portions to reach into previously inaccessible overhung areas without sacrificing the integrity of the hub (Column 5, Lines 25-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cut-out portions on the base member of the device, as taught by Gleason, to simplify the molding process and allow mold portions to reach into previously inaccessible overhung areas without sacrificing the integrity of the structure (Gleason: Column 5, Lines 25-40).  Having cut-out portions allows the molding process to more easily access previously unreachable areas of the device and simplifies the assembly of the device.  Components of the device such as 11a, 11b, 14, 4a, and 4b in Symons (Symons: Figs 2-3) would benefit from cut-out portions in the base member 4 as the molding process would be able to access these projections, raised portions, and overhung areas easier.  Additionally, the cut-outs would not affect the operation of the device since the air flow travels through the breathing tube 8.  Furthermore, adding these cut-out portions would reduce the amount of materials required in the device and thus, reduce costs.

Allowable Subject Matter
Claims 2, 4-5, 11-13, and 15  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2, 4-5, 11-13, and 15 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 discusses said hinge mechanism has at least one foot formed from a downwardly extending ‘L’ shaped protrusion, said base member having at least one aperture corresponding to said at least one foot, the base of the protrusion being larger than the corresponding aperture.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 2 above.
Claim 4 discusses said biasing member comprises an elastically deformable tab located between said base member and said lever, adjacent said distal end of said lever.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 4 above.
Claim 11 discusses the base member having a recess at said second end, within which said distal end of said lever is held such that a space is defined between the distal end of said lever and the base member to enable said lever to be moved from said first position to said second position.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 11 above.
Claim 15 discusses a scent media which is agitated when said sealing member is in said second position, said scent media being configured to release scent particles into said channel for airflow when agitated.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 15 above.
Claims 5, 12, and 13 contain allowable subject matter due to their dependency on Claims 4 and 11.
Several prior art similar to the claimed invention are discussed below.
Symons (US 2013/0298512) discusses a low profile filter frame.  Though Symons meets many of the instant claims, Symons is of a simpler design compared to the instant invention.  The instant invention even acknowledges that it is attempting to improve the weaknesses and deficiencies of the Symons device.  
Regarding Claim 2, Symons makes no discussion of a foot with a downwardly extending protrusion and that this protrusion is supposed to go into an aperture.  Such a protrusion would not be possible with Symons as the hinge mechanism or upper half (Symons: Fig 2) has no room to introduce a protrusion near the breathing tube 8.  Additionally, the breathing tube 8 has no room around it to accommodate an additional aperture.  Thus, it would require drastic modifications to Symons to introduce these two features.  Therefore, Symons does not disclose the claimed invention of Claim 2.  
Regarding Claim 4, Symons makes no mention of an elastically deformable tab between the base member and lever.  Although the fulcrum bar 14 is present (Symons: Fig 3), there is no mention of 14 being elastically deformable and it would not make sense to modify 14 to be deformable since its purpose is to allow 16 to be bent on 14 (Symons: paragraph 0032).  Modifying 14 to be deformable would make the device inoperable since 16 needs a rigid platform to bend.  Therefore, Symons does not disclose the claimed invention of Claim 4.  
Regarding Claim 11, Symons does mention barbed tips 11a and 11b that connect to a recess 12 (Symons: Figs 2-3).  However, the recess described in the instant invention is part of the base member, not the lever, and is present at the second end of the base member.  The barbed tips 11a and 11b are at the middle of the base member, not at the second end which is around the edges of 8.  There would be no reason to add this recess to the second end when the barbed tips 11a and 11b are already holding the lever in place.  Relocating the barbed tips to the second end would also make the device inoperable and there would be no room to accommodate the barbed tips at the second end.  Therefore, Symons does not disclose the claimed invention of Claim 11.  
Regarding Claim 15, Symons makes no mention of scent media.  Even if a scent media was added to the device, the instant invention’s claim requires the scent media to be agitated and release particles into the airflow channel when the sealing member is in the second position.  Thus, the scent media requires the movement of the sealing member to be in the second position to release the scent particles.  Symons mentions nothing of this and it would be hindsight to provide a scent media that activates when the sealing member is moved to this second position.  Additionally, since the scent media is being drawn in by air flow in the channel, specifically during a negative pressure fit check when the user inhales, it is implied that the scent media is on the surface of the sealing member that is covering the breathing tube aperture.  Thus, the scent particles of the scent media cannot come from the outside environment and must be specifically introduced from within the sealed interior environment when the sealing member is in that second position.  Therefore, Symons does not disclose the claimed invention of Claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785